Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 10, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al, (CN 109492514) in view of Kaneda, (US-PGPUB 2012/0189160)

In regards to claim 1, Hou discloses a gaze estimation system, (Par. 0149, system or device), comprising: 
face images of various angles and eye images taken at the corresponding gaze position of the eye, [i.e., using face images which are captured in a plurality of imaging conditions that are different from each other], extracting the position of human eye feature points in the image collected by the acquisition device, and calculating the position coordinates of the human eye, using a calculation device (processor), and input the facial images from various angles, including human eye position images and gaze position coordinates into the neural network for machine learning, and output the direction (line) of sight of the human eye, [i.e., performing machine learning of estimating a gaze of a person using facial images from various angles that are collected from different imaging mode, “a face multi-angle acquisition angle camera and a light source position camera”, to implicitly generate a line of sight model, “an estimation model”, associated with at least one of face multi-angle acquisition angle camera and a light source position camera, “second mode information”).
Hou does not expressly disclose wherein the second condition information is comparable with first condition information that represents an imaging condition of a target face image in which a gaze of a person is estimated based on the estimation model.
face direction, extracted by the feature amount extraction unit 3300, and the feature amount of the left eye region, extracted by the eye region feature amount extraction unit 3400, [i.e., the face direction and the feature amount of the left eye region, correspond to the first imaging condition, which the first imaging condition represents an imaging condition of a target face image, “face direction”, in which a gaze of a person is estimated], to perform the first line-of-sight estimation. The second line-of-sight estimation unit 3600 uses the feature amount corresponding to the face direction, extracted by the feature amount extraction unit 3300, and the feature amount of the right eye region, extracted by the eye region feature amount extraction unit 3400, [i.e., the face direction and the feature amount of the left eye region, correspond to second condition], to perform the second line-of-sight estimation. Further, Par. 0099, discloses the comparing first line-of-sight estimation value and the second line-of-sight estimation value, [which implicitly encompass the comparing second condition information with first condition information]. Further, Par. 0093, discloses that for the line-of-sight estimations, the SVM is used, [i.e., the SVM, “estimation model”, is used for the first line of sight estimation]).


In regards to claim 2, the combine teaching Hou and Kaneda as whole discloses the limitations of the claim 1.
Furthermore, Hou discloses wherein the at least one processor is further configured to execute the set of instructions to: estimate the gaze in the target face image in the at least one of the imaging conditions indicated by the second condition information, based on the estimation model associated with the at least one of the imaging conditions indicated by the second condition information, (Hou, see at least: Par. 0082-0083, estimating line of sight of a person based on facial images from various angles, [i.e., imaging condition information], that are collected using at least one of a face multi-angle acquisition angle camera and a light source position camera, [i.e., at least one of the imaging conditions indicated by the second condition information], based on the generated model], to implicitly generate a line of sight model, “an estimation model”, associated with at least one of face multi-angle acquisition angle camera and a light source position camera, “imaging conditions”, indicated by face images of various angles and eye images taken at the corresponding gaze position of the eye]).

In regards to claim 6, the combine teaching Hou and Kaneda as whole discloses the limitations of the claim 1
Furthermore, Hou discloses wherein the imaging conditions indicated by the first and second condition information include an installation angle of an imaging device that captures the face image to a person indicated by the face image, (Hou et al, see at least: Par. 0083, acquiring face images of various angles, “first and second conditions information], using face multi-angle acquisition angle camera, [which implicitly comprises an installation angle of an that captures the face image to a person indicated by the face image], to obtain line of sight of a person based on facial images of various angles).

In regards to claim 7, the combine teaching Hou and Kaneda as whole discloses the limitations of the claim 1
Furthermore, Hou discloses wherein the imaging conditions indicated by the first and second condition information include a kind of an imaging device that captures the face image, (see at least: Par. 0083, face multi-angle acquisition angle camera and a light source position camera, which are respectively used to collect face images of various angles and eye images taken at the corresponding gaze position of the eye, and obtaining line of sight of a person based on facial images of various angles)

Regarding claim 10, claim 10 recites substantially similar limitations as set forth in claim 1. As such, claim 10 is rejected for at least similar rational. 


Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 6. As such, claim 15 is rejected for at least similar rational.

Regarding claim 16, claim 16 recites substantially similar limitations as set forth in claim 7. As such, claim 16 is rejected for at least similar rational

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 1. As such, claim 19 is rejected for at least similar rational. 
The Examiner further acknowledged the following additional limitation: “a non-transitory computer-readable storage medium storing an estimation model”. However, Hou discloses the “non-transitory computer-readable storage medium storing an estimation model”, (see at least: Par. 0144, “computer software program”).

Claims 5, 8, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al, and Kaneda, as applied to claim 1 above; and further in view of Xiao et al, (US-PGPUB 2020/0250403)

In regards to claim 5, the combine teaching Hou and Kaneda as whole discloses the limitations of the claim 1

Xiao discloses the determining a gaze of a person based on the obtained depth image and infrared image using the depth camera 111 and the infrared camera 112, [i.e., the imaging conditions by the first and second condition information include a depth], (Par. 0054-0057)
Hou and Kaneda and Xiao are combinable because they are all concerned with line of sight estimation. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Hou and Kaneda, to include the step 401, as though by Xiao, in order to determine the line of sight based on the depth, (Xiao, Par. 0056-0057).

In regards to claim 8, the combine teaching Hou and Kaneda as whole discloses the limitations of the claim 7.
The combine teaching Hou and Kaneda as whole does not expressly disclose wherein the imaging conditions indicated by the first and second condition information include a wavelength range of light to which the imaging device is sensitive
Xiao discloses the determining a gaze of a person based on infrared image obtained (Par. 0053-0057), based emitting infrared light of the same wavelength as that of the structured light emitted by the projection module, [i.e., the imaging conditions 
Hou and Kaneda and Xiao are combinable because they are all concerned with line of sight estimation. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Hou and Kaneda, to include the step 401, as though by Xiao, in order to determine the line of sight based on the infrared image obtained by an infrared camera, (Xiao, Par. 0056-0057).

Regarding claim 14, claim 14 recites substantially similar limitations as set forth in claim 5. As such, claim 14 is rejected for at least similar rational.

Regarding claim 17, claim 17 recites substantially similar limitations as set forth in claim 8. As such, claim 17 is rejected for at least similar rational

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al, and Kaneda, as applied to claim 1 above; and further in view of Yamamoto et al, (US-PGPUB 2020/0275062)

In regards to claim 9, the combine teaching Hou and Kaneda as whole discloses the limitations of the claim 1
The combine teaching Hou and Kaneda as whole does not expressly disclose wherein the imaging conditions indicated by the first and second condition information include a characteristic of a lens of the imaging device.

Hou and Kaneda and Yamamoto are combinable because they are all concerned with line of sight estimation. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Hou and Kaneda, to include camera configuration, in which the camera has a lens having an imaging visual field at a wide angle, as though by Yamamoto, in order to accurately detecting the gaze direction of a person, (Yamamoto, Par. 0117).

Regarding claim 18, claim 18 recites substantially similar limitations as set forth in claim 9. As such, claim 18 is rejected for at least similar rational

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 4, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
weighting the result of estimating the gaze in the target face image, the result relating to the at least one of the imaging conditions indicated by the second condition information, based on a result of comparing the first condition information with the second condition information”

Hou et al, (CN 109492514) discloses performing a machine learning of estimating a gaze of a person by using face images which are captured in a plurality of imaging conditions that are different from each other, (see at least: Par. 0082-0083); but fails to teach or suggest weighting the result of estimating the gaze in the target face image, the result relating to the at least one of the imaging conditions indicated by the second condition information, based on a result of comparing the first condition information with the second condition information.

A further prior art of record, Kaneda, (US-PGPUB 2012/0189160) discloses the line-of-sight comprehensive estimation unit 3700, which compares the first line-of-sight estimation value and the second line-of-sight estimation value, to estimate the comprehensive estimation value, which is used as a weight for the first line-of-sight estimation value and the second line-of-sight estimation value, (Par. 0100); but fails to teach or suggest weighting the result of estimating the gaze in the target face image, the result relating to the at least one of the imaging conditions indicated by the second condition information, based on a result of comparing the first condition information with the second condition information
Regarding claim 12, claim 12 recites substantially similar limitations as set forth in claim 4. As such, claim 12 is in condition, for at least similar reasons, as stated above.

-- Claims 5 and 13 are in condition for allowance based on their dependency from claims 4, and 12, respectively.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                             03/08/2021